IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO.  AP-75,911


IN RE DAVID SCHULMAN




ON APPLICATION FOR WRIT OF MANDAMUS
IN CAUSE N0. 07-07-0066-CR FROM THE

SEVENTH COURT OF APPEALS 

WILLIAMSON COUNTY





Per Curiam

ORDER


	On June 8, 2007, this Court granted Relator's motion to stay proceedings in Solanas
v. State, No. 07-07-0066-CR, then pending in the Seventh Court of Appeals, while we
considered whether to grant Relator's motion for leave to file a writ of mandamus.  On April
30, 2008, this Court issued its opinion denying Relator relief.   Therefore, we order that the
stay in proceedings be lifted.
Delivered:  May 21, 2008
Do Not Publish